Citation Nr: 1226284	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The Veteran had active military service from March 1953 to March 1955.  Decorations and awards include a Korean Service Medal and a United Nations Service Medal.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims of service connection for venous varicosities of the right and left leg, and service connection for diabetic neuropathy with dysesthesias in the right and left feet.  He perfected a timely appeal to that decision.  

In July 2009, the Board remanded the case to the RO for further evidentiary development in this case.  Following the requested development, including VA examination in June 2010, a supplemental statement of the case (SSOC) was issued in December 2010.  

In February 2011, the Board again remanded the case to the RO for further evidentiary development of this case.  Following the requested development, including VA examination in March 2011, another SSOC was issued in May 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claim, and to protect the Veteran's due process rights.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After a review of the Veteran's claims folder, the Board finds that further development of the case is necessary.  The case was initially before the Board in July 2009, at which time it was determined that a VA examination conducted in November 2005 was inadequate in that, although it diagnosed the Veteran to have venous varicosities on both legs and diabetic neuropathy with dysethesia of the feet, the examiner failed to provide a nexus opinion as to whether those current disorders were related to the Veteran's service and his report of having pain in his legs and feet in service and since then.  Consequently, the Veteran's claims were remanded for a new VA examination that provided the necessary nexus opinions.

That VA examination was conducted in June 2010.  In her June 2010 report, the VA examiner provided a negative nexus opinion that the Veteran's currently diagnosed varicose veins of the bilateral lower extremities and diabetic neuropathy were not related to his military service.  The examiner's rationale for her opinions was based on the fact that there were no medical records to review from active duty and no documentation to support the claims of service connection.  However, the record contained service clinical record dated in April 1953 and a separation examination in February 1955.  Based on this opinion, the Board determined in a July 2011 remand that the opinion was based on an inadequate review of the claims file.  In addition, the examiner's failure to address the Veteran's report of an onset in service and a continuity of symptomatology since service rendered the opinion inadequate.  

The Board further notes that the RO had returned the claims file to the June 2010 VA examiner pointing out the above -mentioned flaws in her opinion rendered and requesting she provide another opinion.  The examiner provided an addendum to her June 2010 report in December 2010 in which she changed her previous opinion and found that she could not render a medical opinion without resorting to speculation without further records to substantiate what type of complaints or evaluation the Veteran had for his complaints in service.  This opinion was provided and accepted by the RO despite its instruction to the examiner that the "etiology opinion should provide 'non-speculative determination as to the degree of likelihood' as to whether a disability was caused or aggravated by service."  Consequently, the Board finds that the December 2010 medical opinion did not comply with the RO's instructions and is, therefore, inadequate for that reason as well.

In the February 2011 remand, the Board requested that the Veteran's claims file be returned to the VA examiner who conducted the June 2010 VA examination.  The remand requested that the examiner review the claims file again, including the service records, along with her previous examination findings and provide an opinion as to whether the diagnosed disorders of the lower extremities are at least as likely as not related to any disease or injury incurred during service.  The examiner was specifically asked to consider the in-service military record dated in April 1953 and the February 1955 separation from service physical examination.  In addition, the examiner was directed to address the Veteran's report of an onset in service and a continuity of symptoms since service.  The Board instructed that a new VA examination should not be scheduled except if deemed necessary by the person providing the requested medical opinion.

In compliance with the Board's remand, the Veteran's claims file was returned the VA Medical Center but a new VA examination was requested and held in March 2011 by a different examiner.  This VA examiner completed a review of the claims file and examination of the Veteran and rendered negative medical nexus opinions that the Veteran's current leg and feet disorders were not related to his military service.  

Upon review of that examination report, the Board finds that, while the examiner discussed the medical evidence of record including the available service records, he did not address the Veteran's report of an onset in service and a continuity of symptoms since service as instructed in the Board's remand.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also 38 C.F.R. § 3.159(a)(2).  As such, the examination report is not adequate for rating purposes.  Consequently, the Board has no option but to remand this matter again to seek an adequate medical nexus opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in- service injury, but instead relied on the service medical records to provide a negative opinion); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  

The Board further notes that, in its July 2009 remand, it directed that a complete copy of the Veteran's official military personnel file be requested from the National Personnel Records Center (NPRC).  The Board notes that subsequent records requests made to the NPRC show that medical/dental records, surgeon general reports, and sick/morning reports were requested, but there was no request for the Veteran's service personnel records.  Such action needs be undertaken to comply with the Board's July 2009 remand.  These records are important given that the Veteran's service treatment records are presumed to have been lost in the 1973 fire at the NPRC and may provide evidence relevant to the Veteran's claims.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must, regrettably, once again REMAND this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the NPRC and request that it provide a complete copy of the Veteran's Official Military Personnel File and, if obtained, associate said records with the claims file.  A negative reply should be requested if these records are unavailable.  If a negative reply is received, all attempts should be undertaken to recover any available documents.  If such attempts cannot recover the Veteran's service personnel records, then a Formal Finding of Unavailability should be made and a memorandum following the appropriate procedures should be associated with the claims file and the Veteran notified of such finding.

2.  Return the Veteran's claims folder to the VA examiner who conducted the March 2011 VA examination and request he provide an addendum to his prior examination report.  If this examiner is not available, then the Veteran's claims file should be forwarded to a physician with the requisite knowledge and experience to provide the requested opinion.  A new VA examination should not be scheduled unless deemed necessary by the opining physician.  

After reviewing this remand and the evidence in the claims file again, the examiner should provide the opinion requested below.  The examiner should note his review of the claims file in the addendum provided.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed venous insufficiency with varicose veins and diabetic neuropathy of the bilateral lower extremities are related to any disease or injury incurred during service.  In rendering an opinion, the examiner must consider all relevant evidence of record to include the service records dated in April 1953 and February 1955 separation from service physical examination, as well as the Veteran's report of an onset of leg and feet pain in service and having continuous symptoms since then.  

The examiner must provide an explanation of the reasons for the opinion provided with discussion of the relevant facts and why the examiner discounted any evidence in rendering his opinion.  Specifically, the examiner must address in his rationale the Veteran's report of an onset in service and a continuity of symptoms since service.  If the examiner is unable to render the requested opinion without resorting to mere speculation, then the examiner must so state and provide an explanation of the reasons why an opinion cannot be given at this time.

3.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, which includes a summary of additional evidence submitted.  The Supplemental Statement of the Case must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



